Attorney Grievance Commission of Maryland v. Benjamin Jeremy Woolery, Misc. Docket AG
No. 20, September Term, 2017. Opinion by Greene, J.

ATTORNEY GRIEVANCE — DISCIPLINE — DISBARMENT

The Court of Appeals held that disbarment is the appropriate sanction when an attorney’s
protracted involvement in an estate case resulted in, among other violations, a conflict of
interest, mishandling of funds belonging to the estate, multiple misrepresentations to the court
as well as his clients, and frivolous litigation. Respondent Benjamin Jeremy Woolery violated
Rules 1.1 (Competence), 1.2(a) (Scope of Representation and Allocation of Authority Between
Client and Attorney), 1.4(a) and (b) (Communication), 1.5(a) (Fees), 1.7(a) and (b) (Conflict
of Interest), 1.9(a) (Duties to Former Clients), 1.15(a) and (d) (Safekeeping of Property),
1.16(a) and (d) (Declining or Terminating Representation), 3.1 (Meritorious Claims and
Contentions), 3.3(a) (Candor Toward the Tribunal), 7.3(a) (Direct Contact with Prospective
Clients), and 8.4(a), (c) and (d) (Misconduct).
                                                                            IN THE COURT OF APPEALS
Circuit Court for Prince George’s County
Case No. CAE17-17576                                                              OF MARYLAND
Argued: November 2, 2018
                                                                               Misc. Docket AG No. 20

                                                                                September Term, 2017

                                                                      ______________________________________

                                                                             ATTORNEY GRIEVANCE
                                                                           COMMISSION OF MARYLAND

                                                                                           v.
                                                                          BENJAMIN JEREMY WOOLERY

                                                                           Barbera, C.J.
                                                                           Greene
                                                                           McDonald
                                                                           Watts
                                                                           Hotten
                                                                           Getty
                                                                           Adkins, Sally D. (Senior Judge,
                                                                           Specially Assigned),

                                                                                        JJ.
                                                                      ______________________________________

                                                                                Opinion by Greene, J.
                                                                      ______________________________________

                                                                                 Filed: December 20, 2018




 Pursuant to Maryland Uniform Electronic Legal Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document
 is authentic.



                             2018-12-20
                             10:38-05:00

 Suzanne C. Johnson, Clerk
      This attorney discipline case traces the protracted plight of one man’s estate

administration. When Freelove Jefferies died in February 2012, he left behind two

executed wills. His longtime friend Ronald Hutchens promptly sought the assistance of

Respondent Benjamin Jeremy Woolery (Respondent or “Mr. Woolery”) to handle opening

an estate on behalf of Mr. Jefferies. Mr. Woolery, who was admitted to practice law in

Maryland on December 16, 1988, focused his law practice primarily in the area of estates

and trusts.   Nevertheless, Mr. Woolery’s involvement in the administration of Mr.

Jefferies’s Estate, which spanned several years, led the Attorney Grievance Commission

(“Bar Counsel” or “Petitioner”) to file a “Petition for Disciplinary or Remedial Action”

against Mr. Woolery.

      On July 27, 2017, Bar Counsel filed, pursuant to Maryland Rule 19-721, a petition

in which it alleged that Mr. Woolery committed violations of the Maryland Lawyers’ Rules

of Professional Conduct (“MLRPC”) based on conduct that occurred before July 1, 2016.1

Specifically, Bar Counsel alleged that Respondent violated Rules 1.1 (Competence), 1.2

(Scope of Representation and Allocation of Authority Between Client and Lawyer), 1.4

(Communication), 1.5 (Fees), 1.7 (Conflict of Interest), 1.9 (Duties to Former Clients),

1.15 (Safekeeping of Property), 1.16 (Declining or Terminating Representation), 3.1


1
  On July 1, 2016, the Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”) were
renamed the Maryland Attorneys’ Rules of Professional Conduct (“MARPC”) and codified
in Title 19 of the Maryland Rules. Bar Counsel alleged that Respondent’s misconduct
occurred both prior to July 1, 2016 and after July 1, 2016. At the time of Bar Counsel’s
filing on July 27, 2017, the Rules were codified as MARPC. Although the majority of
Respondent’s conduct occurred prior to July 1, 2016, for purposes of consistency, we shall
refer to the Rules as they are currently codified as MARPC in the Discussion section of
this Opinion.
(Meritorious Claims and Contentions), 3.3 (Candor Toward the Tribunal), 7.3 (Direct

Contact with Prospective Clients), and 8.4 (Misconduct). Bar Counsel also alleged that

Respondent’s acts after July 1, 2016 violated Maryland Attorneys’ Rules of Professional

Conduct (“MARPC”) 19.303.1 (Meritorious Claims and Contentions) as well as MARPC

19.308.4 (Misconduct).

       Upon this Court’s referral of the matter to the Circuit Court for Prince George’s

County, the Honorable William A. Snoddy conducted a four-day evidentiary hearing on

April 9 – 12, 2018. As a result of that hearing, Judge Snoddy issued Findings of Fact and

Conclusions of Law, in which he found by clear and convincing evidence that

Respondent’s acts violated MLRPC 1.1, 1.2, 1.4, 1.5, 1.7, 1.9, 1.15, 1.16, 3.3, 7.3, and

MARPC 3.1 and 8.4. For the reasons explained herein, we conclude that the evidence

admitted at trial clearly and convincingly supports the hearing judge’s conclusions of law

as to violations of the Rules.

                                   FINDINGS OF FACT

       The following summary of pertinent facts is derived from Judge Snoddy’s thorough

Findings of Fact. As a backdrop to the allegations against Respondent, Judge Snoddy

found that Respondent is a junior partner in the law firm of McGill and Woolery, where he

focuses his practice primarily in the area of estates and trusts. Additionally, Respondent is

the chairman of the Prince George’s County Bar Association’s Estates and Trusts

Committee, and he has developed a reputation as an experienced and trustworthy attorney

in the area of probate, trusts and estates.



                                              -2-
                                   Initial Representation

       Ronald Hutchens (“Mr. Hutchens”) sought Respondent’s assistance in opening and

administering the estate of Mr. Hutchens’s longtime friend, Freelove Jefferies (“Mr.

Jefferies”). At the time of his death, Mr. Jefferies was widowed. Mr. Hutchens had been

a caretaker for Mr. Jefferies prior to his death. On February 22, 2012, Mr. Hutchens met

with Respondent to discuss Mr. Jefferies’s Estate and at that time gave Respondent a check

payable to Respondent’s law firm in the amount of $1,000.00 as an initial fee. On February

24, 2012, Mr. Hutchens memorialized Respondent’s representation in a written Retainer

Agreement which included a statement that “Charges will be made to and paid by the

Estate.” Respondent explained to his client that the legal fees would be paid from the

Estate, and he estimated that his charges would be “about $5,000.00.” At this time, both

Respondent and Mr. Hutchens anticipated that Mr. Hutchens would be appointed as

Personal Representative of the Estate because Mr. Hutchens had been nominated as such

in one of Mr. Jefferies’s wills.

       On the same day that Mr. Hutchens signed the retainer agreement, Respondent filed

a Regular Estate Petition for Administration on behalf of Mr. Hutchens. Respondent’s

estimation of the value of real property reflected Respondent’s knowledge of two parcels

of real property, both unimproved, and a third parcel of real property located at 13201 Old

Indian Head Road in Brandywine, Maryland, which contained a house (“Brandywine




                                           -3-
property”).2 Respondent knew that a tenant lived in the Brandywine house, and he had

copies of the lease agreement for the rental property.

       Mr. Jefferies left two signed wills. One of the wills, executed on November 6, 2007

(“the 2007 will”), had been held by the Register of Wills for Prince George’s County.

Respondent sought to probate Mr. Jefferies’s second will, which had been executed on

May 1, 2008 (“the 2008 will”), when he filed the Regular Estate Petition for

Administration. On February 24, 2012, the same day that Respondent filed the Regular

Estate Petition for Administration, Mr. Jefferies’s granddaughter, Deidre Jeffries, also filed

a petition for administration of Mr. Jefferies’s Estate and requested that any wills and

codicils be admitted to judicial probate. Ms. Deidre Jefferies was not named as a legatee

in the 2008 will and was bequeathed $1.00 under the 2007 will. Mr. Hutchens, on the other

hand, had been nominated to serve as the personal representative in the 2007 will and was

named in the 2008 will as the alternate personal representative behind an attorney who had

predeceased Mr. Jefferies.

       The Register of Wills neither named Mr. Hutchens as personal representative, nor

appointed him special administrator for the estate. In May 2012, Ms. Deidre Jefferies

challenged Mr. Jefferies’s competency and asserted that Mr. Hutchens procured the wills

by the exercise of undue influence and/or fraud. In her Petition to Caveat and Petition for

Appointment of Special Administrator, filed in the Orphans’ Court for Prince George’s

County, Ms. Jefferies sought a declaration that the wills were invalid and that the Court


2
 Respondent placed an approximate value of $950,000.00 on the real property of Mr.
Jefferies’s Estate.
                                            -4-
find that Mr. Jefferies died intestate. She also requested that Mr. Hutchens answer the

petition.

       On June 14, 2012, the Orphans’ Court for Prince George’s County appointed Justin

Sasser, Esq., as special administrator of the Jefferies Estate.3 In that role, Mr. Sasser was

responsible for, among other duties, marshalling the assets of the estate. Judge Snoddy

found that “by virtue of his probate experience, [Respondent] was also aware of Sasser’s

responsibilities as special administrator.”

       Respondent knew of and had access to the Estate’s assets through Mr. Hutchens.

For example, Respondent knew that Mr. Hutchens collected weekly cash rent payments of

$150.00 from the tenant of the Brandywine property. Additionally, Respondent knew that

at the time of Mr. Jefferies death, he had a savings account at Prince George’s Federal

Savings Bank (“PGFSB”), which had a balance of $1,590.56 on February 21, 2012.

Respondent knew of the existence of the bank account because PGFSB sent the account

statements to the Respondent’s firm’s address. Additionally, Respondent received a

$150.00 cash rent payment as well as a tax refund check issued to Mr. Jefferies, and

Respondent deposited both amounts in the account for a total of $2,995.00. Respondent’s

firm continued to receive monthly bank statements at the firm address through May 2013.

Despite Respondent’s knowledge of these assets of the Jefferies Estate, Respondent did not



3
  Maryland Code Ann., Estates and Trusts Article, § 6-401(a) (1974, 2017 Repl. Vol.)
provides that “a special administrator may be appointed by the court whenever it is
necessary to protect property prior to the appointment and qualification of a personal
representative or upon the termination of appointment of a personal representative and
prior to the appointment of a successor personal representative.”
                                              -5-
promptly notify Mr. Sasser of the existence of the assets or the records in his possession.

Judge Snoddy found that the earliest date Respondent sought to disclose information about

the bank account’s assets was two months after Mr. Sasser’s appointment as special

administrator on or about August 7, 2012. In addition, despite his knowledge that Mr.

Hutchens and/or another individual named William Watson (“Mr. Watson”) had been

collecting the weekly rent payments from the tenant in the Brandywine property, both prior

to and after the death of their friend Mr. Jefferies, Respondent failed to inform Mr. Sasser

about the rent collection. Respondent also failed to advise Mr. Sasser that Mr. Hutchens

and Mr. Watson performed maintenance at the rental property. As special administrator,

Mr. Sasser should have been informed of the existence of Estate assets, and those assets

should have been accounted for in an Estate bank account. See § 6-403 of the Estates and

Trusts Article, Md. Code Ann. (1974, 2017 Repl. Vol.) (stating that a special administrator

assumes generally the duties unperformed by a personal representative and has all powers

necessary to collect, manage, and preserve property of the Estate).

                          Respondent’s Evolving Representation

       Although Respondent’s representation of Mr. Hutchens should have been limited to

defending the caveat petition filed by Ms. Deidre Jeffries, his involvement in the case

during the next year evolved to include matters well beyond defending the caveat petition.

For example, when Mr. Sasser missed the deadline for filing an Inventory and an

Information Report, Respondent prepared the documents, signed them “Attorney” and

“passed them on to Sasser, who reviewed them and signed as special administrator.”



                                           -6-
Respondent was not Mr. Sasser’s attorney at the time of preparation of these documents in

April 2013.

       In the litigation involving Ms. Deidre Jefferies’s caveat petition, Respondent

persisted in advancing the position that his client, Mr. Hutchens, was the “de facto Personal

Representative” of the Jeffries Estate. For example, Respondent sent a letter to an attorney

in November 2012 in which he referred to Mr. Hutchens as “the de facto Personal

Representative.” Mr. Sasser had been appointed special administrator five months earlier.

       In April 2013, Respondent filed a Small Estate Petition for Administration on behalf

of Mr. Hutchens for the purpose of opening an estate for Mr. Jefferies’s deceased wife.

Respondent sought to access the decedent’s bank account to pay the property taxes for four

properties that were on the verge of being lost to tax sales.4 Although Respondent sought

to have Mr. Hutchens appointed as the Personal Representative of Mrs. Jefferies’s Estate,

he also filed on the same day a Petition for Appointment as Special Administrator in which

he requested that he be appointed special administrator of Mrs. Jefferies’s Estate. In his

filing, Respondent referred to Mr. Hutchens as the “nominated Personal Representative for

this Decedent’s surviving spouse Freelove Jefferies.” By the date of his filing, though,

Respondent knew that Mr. Hutchens had not been appointed personal representative of Mr.

Jefferies’s Estate, and, in fact, knew that Mr. Sasser had been appointed special



4
 By the time Respondent prepared the Inventory and Information Report, in April of 2013,
Respondent knew of four parcels of real property owned by Mr. Jefferies. In contrast to
his previous estimations when he filed the Regular Petition for Estate Administration and
knew of three properties that he valued at $950,000.00, Respondent changed the estimated
value of four properties to only $358,800.00.
                                            -7-
administrator of Mr. Jefferies’s Estate. He also knew that Mr. Hutchens had not yet been

appointed Personal Representative of Mrs. Jefferies’s Estate.

       In May 2013, Respondent identified himself as “Counsel for the Estate of Freelove

Jefferies” in correspondence to counsel for the tax sale purchaser of a previously unknown

fifth parcel of land owned by Mr. Jefferies. With respect to this reference of “Counsel for

the Estate of Freelove Jefferies,” Judge Snoddy found that “[a]t the time the Respondent

wrote to [counsel], he did not represent the special administrator nor was he otherwise

counsel for the Estate of Freelove Jefferies.” The hearing judge also found that Mr. Sasser,

the special administrator at the time, had not authorized, nor delegated to, Respondent the

task of managing the Estate’s assets.

       Just before a hearing on June 20, 2013 in the Orphans’ Court, Respondent sought to

represent Mr. Watson, who was a legatee under both wills. Mr. Watson was, like Mr.

Hutchens, a longtime time friend of Mr. Jefferies, and Mr. Watson helped Mr. Hutchens

with the maintenance of the Brandywine property.              Respondent’s stated goal of

representation of Mr. Watson was to present a “unified front at trial.” Mr. Watson did not

immediately accept Respondent’s offer. At the hearing on that day, the Orphans’ Court

appointed Mr. Sasser as personal representative of the Jeffries Estate on a strictly pro forma

basis. The appointment “lasted but a few seconds at which time the Court suspended [Mr.]

Sasser’s duties as P[ersonal] R[epresentative] and restored him to the role of special

administrator of the estate.” Nevertheless, the very next day, Respondent wrote to Mr.

Sasser and addressed him as the “newly-appointed Personal Representative.” In that letter,

Respondent noted the “‘looming’ legal costs” but failed to alert Mr. Sasser that Mr.
                                            -8-
Hutchens had delivered to Respondent, that same day, rent money from the tenant at the

Brandywine property in the amount of $900.00. Respondent deposited the $900.00 into

his law firm’s attorney trust account.5 He did not turn over the money to Mr. Sasser.

        In September 2013, Mr. Watson formally retained Respondent to represent him in

defending Mr. Jefferies’s wills and other matters related to the Estate. The retainer

agreement provided that Respondent would represent Mr. Watson “to defend both of

Freelove Jefferies’ ‘wills’; use Ron’s lot & proceeds therefrom to pay [Mr.] Woolery, and

hopefully Mr. Watson c[ould] get his lot(s) from [the] Estate without paying [Mr.]

Woolery.” The agreement contained a clause that Respondent’s representation would be

in consideration of “$1.00.” The next day, September 10, 2013, Mr. Sasser, as special

administrator, notified the other attorneys in the case that he intended to hire Respondent

to defend the will in the caveat proceeding brought by Ms. Jefferies. After receiving no

opposition from the interested parties, Mr. Sasser formally retained Respondent for

representation of the Estate in the caveat proceeding. Mr. Sasser did not retain Respondent

to represent Mr. Sasser in his capacity as special administrator in the Orphans’ Court. At

this point, Respondent represented Mr. Hutchens, who was a legatee under the 2008 will,

Mr. Watson, who was a legatee under both of Mr. Jefferies’s wills, and the Estate for

purposes of the caveat proceeding.

        On March 27, 2014 during a status hearing for the caveat matter, Mr. Sasser learned

that Mr. Watson had been collecting rent payments from the tenant in the Brandywine



5
    The law firm’s trust account was in the name of Respondent’s law partner.
                                           -9-
property. Respondent failed to disclose that he had previously received $900.00 in rent

money from Mr. Hutchens on June 21, 2012. At the disciplinary hearing in this matter,

“Respondent testified that he did not believe it was on him to tell people what they had to

do with property.” On the same day as the status hearing in the Circuit Court, Respondent

declared in a letter to Mr. Watson that he would need funds for litigation, and that he had

already “loaned the estate ‘$2,000.00 for the Taxes paid in April 2013’ and ‘$1,000.00 last

month for our Expert.’” Respondent had not verified with Mr. Sasser that Respondent had

advanced any personal funds to the Estate.

       In December 2012, the Orphans’ Court transferred the caveat matter to the Circuit

Court for Prince George’s County. At some point prior to March 2014, the Orphans’ Court

ordered Mr. Sasser to show cause why he should not be removed as special administrator.

Respondent acting as Mr. Sasser’s “undersigned counsel” filed a Line with Mr. Sasser’s

response. Respondent had only been retained to represent Mr. Sasser as the special

administrator in the caveat matter, not to represent Mr. Sasser with respect to Mr.

Jefferies’s Estate pending in the Orphans’ Court.6 Shortly thereafter, the Orphans’ Court

removed Mr. Sasser as special administrator and appointed a successor Special

Administrator, namely Nancy L. Miller, Esquire. Upon Mr. Sasser’s removal as special




6
  Judge Snoddy found that “In filing the Line on behalf of [Mr.] Sasser, the Respondent
acted outside the scope of the representation for which he was retained” because
Respondent had only been retained to represent Mr. Sasser, as the special administrator, in
the caveat matter. Notwithstanding this finding, Judge Snoddy did not conclude that
Respondent’s action in filing this Line violated Rule 1.2.
                                          - 10 -
administrator, Respondent’s representation of Mr. Sasser terminated. Respondent never

provided Mr. Sasser with a bill for legal services.

       Although neither Mr. Watson, nor Mr. Hutchens, had a personal interest in who

served as special administrator of the Estate, Respondent appealed the Orphans’ Court’s

Order that removed Mr. Sasser as special administrator.         Judge Snoddy found that

“[d]espite learning of [Mr.] Sasser’s desire to no longer act as Special Administrator, the

Respondent failed to withdraw his appeal” and that Respondent intended “to protect his

own personal interests” in filing the appeal.

       After Ms. Miller was appointed successor special administrator, Respondent

remitted to her a check in the amount of $116.00, which was drawn on his law firm’s

attorney trust account. In a letter, Respondent informed Ms. Miller that he had received a

$200.00 rent payment but used $84.00 to pay for the homeowner’s insurance policy on the

Brandywine property. He also explained that he exhausted the balance of cash listed on

the Estate’s Inventory Report for purposes of deposing Mr. Rankin, the scrivener for the

two wills, for the caveat proceeding as well as paying real property taxes for 2012. In this

same letter, Respondent claimed that the Estate owed him “$4,410.78 plus another

$1,000.00 [that he] advanced personally for the Estate’s Medical Expert, Anthony

Wolff[.]” On May 5, 2014, three days after his letter to Ms. Miller, Respondent received

an additional $400.00 of rent money from Mr. Watson, which he deposited into his law

firm’s attorney trust account. Yet, as of July 2014, when Ms. Miller filed the Inventory

Summary, Respondent had failed to disclose his receipt of the rent money to her. Judge

Snoddy found that Respondent “intentionally withheld from Miller: the $900.00 in rent
                                           - 11 -
money he received from [Mr.] Hutchens in June 2013; the $400.00 in rent money he

received from [Mr.] Watson on May 5, 2014; and the rent and expense receipts he obtained

from [Mr.] Watson.”

      Ms. Miller made an initial plea in July 2014 for an accounting of the rent money

collected. Respondent’s reply letter to Ms. Miller offered a vague explanation for an

accounting of funds: “Mr. Watson delivered rent to me when Mr. Sasser was exiting, and

we knew Allstate needed to be paid so that’s why the Escrow checks went to you, etc.”

Several months later in September 2014, Ms. Miller again urgently requested information

on the whereabouts of more than $18,000.00 of rent money owed to the Estate. The letter

reflects that the only money Respondent provided to Ms. Miller was the $116.00 that he

remitted to her when she was appointed successor special administrator. By this point, Ms.

Miller had been appointed Trustee and tasked with the responsibility of selling all of the

properties, which were in jeopardy of being sold at tax sale. The hearing judge found that

Respondent “intentionally withheld from [Ms.] Miller: the $900.00 in rent money he

received from [Mr.] Hutchens in June 2013; the $400.00 in rent money he received from

[Mr.] Watson on May 5, 2014; and the rent and expense receipts he obtained from [Mr.]

Watson.”

      On October 31, 2014, all interested parties in the caveat suit engaged in settlement

negotiations. By that point, Mr. Hutchens had renounced his bequest in the Estate

proceeding and did not participate in the settlement discussions. In fact, “neither the

Respondent nor anyone else mentioned [Mr.] Hutchens during the negotiations, advocated

a position on his behalf, nor lodged an objection on his behalf to the agreement reached.”
                                          - 12 -
The parties reached an agreement, which included Mr. Watson receiving his specific

bequest of land as well as Respondent receiving reimbursement for costs he personally

advanced, and $5,000.00 from Mr. Watson for legal services. Nevertheless, as the terms

of the settlement were placed on the record before the Circuit Court, Respondent

       for the very first time, and in contravention to the wishes of his client [Mr.]
       Watson, insisted that any agreement between the parties include a stipulation
       that [Ms.] Miller, as the court-appointed fiduciary of the estate, forgo pursuit
       of any legal action against [Mr.] Watson or [Mr.] Hutchens for any
       wrongdoing related to the dissipation of estate assets.

As a result of Respondent’s action, the agreement dissolved. In carrying out the purported

objections of one of his clients, Respondent’s “potential conflict in representing both [Mr.]

Hutchens and [Mr.] Watson manifested itself as an actual conflict at th[at] time.”

       After an unsuccessful settlement conference, Mr. Watson terminated Respondent’s

legal representation. Respondent failed to withdraw his appearance as counsel for Mr.

Watson, indicated in a letter to Ms. Miller that withdrawing his appearance was “not

something I’m going to get involved with so close to the trial date,” and then filed a

pleading as counsel for Mr. Watson in the Circuit Court.

                                Respondent’s Court Filings

       Respondent filed, purportedly on behalf of Mr. Hutchens, a pleading in the Orphans’

Court to remove Ms. Miller as the special administrator. In the pleading, Respondent

“falsely asserted that [Ms.] Miller had undertaken to represent [Mr.] Watson, as his

attorney, in the estate proceedings.”

       In addition, on behalf of Mr. Hutchens, Respondent filed in the District Court of

Maryland in Prince George’s County suit against Mr. Sasser as “Personal Representative”
                                            - 13 -
of the Estate of Mr. Jefferies. Mr. Sasser had been removed as special administrator nearly

eight months prior to the filing of the suit. Moreover, Mr. Sasser was not the Personal

Representative of Mr. Jefferies’s Estate, a fact which Respondent knew. In addition,

Respondent falsely claimed that the plaintiff, Mr. Hutchens, suffered $9,999.00 in

damages, inclusive of “post-death Realty Taxes” and expert witness payments. According

to Judge Snoddy, “[Mr.] Hutchens had no interest in those amounts, which were in fact

payments the Respondent was seeking to recover for the benefit of himself and/or his law

firm.” Critically, Respondent “failed to notify [Mr.] Sasser of his intent to file the lawsuit

nor did he request or obtain [Mr.] Sasser’s consent, as a former client, to filing suit against

him on behalf of another client (Hutchens).”

                      Respondent’s Efforts to Manipulate His Client

       Mr. Hutchens terminated Respondent’s legal representation on January 29, 2015.

Several days after doing so, Mr. Hutchens delivered to Respondent $1,200.00 in cash,

which he had received from the tenant in the Brandywine property. Respondent deposited

the funds into his law firm’s attorney trust account and failed to notify Ms. Miller of his

receipt of the funds. Despite the termination of representation, Respondent thereafter filed

pleadings in Mr. Hutchens’s name without authorization. Respondent failed to withdraw

his appearance entered on behalf of Mr. Hutchens from either the Orphans’ Court or the

Circuit Court. On one occasion, Respondent appeared in Mr. Hutchens’s driveway

unannounced and asked Mr. Hutchens to sign a document that promised to settle the matter

between them. On another occasion, Respondent sent a letter to Mr. Hutchens in which he

stated that “Ms. Miller is planning to go after you following the February 17/18 Jury Trial
                                            - 14 -
in the belief (which I’ve been sharing with you) that you ‘stole’ up to $350,000.00 of

Freelove’s money.” He also referred to the receipt of the $1,200.00 cash and indicated to

Mr. Hutchens that “those funds are ‘being used to cover Litigation Expenses as well as

reduce the Estate’s debt to me for the Taxes I personally helped pay.’” The hearing judge

found that Respondent’s letter misrepresented the facts and that his actions were an

“apparent effort to manipulate [Mr.] Hutchens to keep [Respondent] on as counsel[.]”

       Eventually the parties settled the caveat matter without the involvement of Ms.

Miller, Mr. Hutchens, or Respondent. Once the matter was remanded to the Orphans’

Court, Respondent filed a pleading entitled “Petition for Section 7-603 ‘Litigation

Expenses’.” He attached a billing invoice that reflected a purported 235.24 hours, totaling

over $80,000.00, of legal services performed for Mr. Sasser, Mr. Watson, and Mr.

Hutchens. The billing invoice failed to indicate for which of the three clients the legal

services were rendered.      Additionally, Respondent never submitted to Ms. Miller

verification of the personal funds that he allegedly advanced to the Estate.

      Respondent’s Continued Court Filings and Efforts to Coerce Former Clients

       Ms. Miller filed a Third and Final Accounting with the Orphans’ Court, which was

approved by that court on February 24, 2016, subject to exceptions being filed. Had no

exceptions been filed, Ms. Miller would have been permitted to make final disbursements

twenty-one days after the Orphans’ Court Order. Instead, Respondent filed exceptions to

the final accounting because the account did not “contemplate disbursement to the

Respondent for legal services rendered to the Estate.” Although Respondent no longer

represented Mr. Watson or Mr. Hutchens, he wrote to each of them and included in his
                                           - 15 -
letter draft exceptions that reflected Respondent’s “complicated recalculations of the

disbursement.” Judge Snoddy found that Respondent’s letter was an attempt to “coerce

[Messrs. Watson and Hutchens] into filing exceptions to [Ms.] Miller’s final accounting.”

According to Respondent’s recalculations, his law firm would receive a disbursement of

$57,633.80.

       Mr. Hutchens signed and returned the draft exceptions that Respondent had

prepared. Mr. Hutchens did not rehire Respondent, or otherwise authorize Respondent to

take action, for purposes of legal representation. Nevertheless, Respondent filed a revised

copy of the exceptions, representing that he was Mr. Hutchens’s counsel. The hearing

judge explained that, “by Respondent’s own testimony, he knew that [Mr.] Hutchens and

[Mr.] Watson were not ‘sophisticated.’ Th[e] court f[ound] that [Mr.] Hutchens failed to

comprehend the substance of the document he signed, and that based on [Mr.] Hutchens’s

testimony, he had no interest in excepting to [Ms.] Miller’s final account.”

       Thereafter, on March 3, 2016, the Law Offices of McGill and Woolery filed suit in

the Circuit Court for Prince George’s County against Mr. Watson and Mr. Hutchens. The

pleading, styled as a breach of contract, claimed damages in the amount of $75,000.00 and

sought to hold Mr. Watson and Mr. Hutchens jointly and severally liable. Respondent

never sent Mr. Watson or Mr. Hutchens periodic billing statements or sought payment from

them throughout the representation.7 The hearing judge found that the “Billing Ledger”


7
  Mr. Hutchens had initially paid Respondent $2,500.00 at the inception of Respondent’s
representation, but the hearing judge found that Respondent did not “seek payment of
legal fees from either of them individually beyond what [Mr.] Hutchens paid in the early
stages of the representation.”
                                           - 16 -
that Respondent filed with the Orphans’ Court and that formed the basis for his claim of

$75,000.00 of legal fees was “a highly inflated after-the-fact compilation of the

Respondent’s total time representing three different clients (including [Mr.] Sasser) with a

multitude of differing interests in the Jefferies Estate.” Additionally, Judge Snoddy found

that much of the time billed reflected “Respondent’s unilateral efforts to exercise control

over the Estate in derogation of the Orphans’ Court’s orders appointing first [Mr.] Sasser

and then [Ms.] Miller as special administrators charged with administering the Estate

pending the outcome of the caveat litigation.”

       Separate from the breach of contract lawsuit, Respondent filed in the Circuit Court

a “Request for an Order Directing the Issuance of a Writ of Attachment” with an attachment

titled, “Exceptions to ‘Account’ By Litigation Counsel.” Judge Snoddy found that the

“‘Exceptions’ document represented yet another attempt by the Respondent’s law firm to

have the Orphans’ Court award its claim for attorney’s fees and expenses.” Although the

Circuit Court initially granted Respondent’s writ of attachment, following oppositions by

the parties and a hearing, the Circuit Court, inter alia, vacated the writ of attachment. The

Circuit Court also declined to assume full jurisdiction over the Jefferies Estate. Respondent

filed a Notice for In Banc Review of the Circuit Court’s Order. A three-judge panel

affirmed the Circuit Court’s vacatur of the writ of attachment.

       Meanwhile, in the breach of contract suit, Respondent filed a Motion for Summary

Judgment as to Mr. Watson on December 16, 2016. Thereafter, he filed a Line for a

Hearing on the Motion for Summary Judgment. Mr. Watson, through counsel, filed an

opposition to the summary judgment motion. Although the Motion for Summary Judgment
                                           - 17 -
had not been ruled on, the case was closed for inactivity. On October 11, 2017, Mr. Watson

suffered a fatal stroke. According to the findings of the hearing judge, Respondent

       believed a legal claim against [Mr.] Watson’s estate probably was time-
       barred as of [] the date the Respondent was testifying. Remarkably, he also
       testified that but for missing the opportunity to do so legally, he would be
       pursuing a claim against [Mr.] Watson’s estate for the legal fees claimed in
       the Circuit Court action.

       Following unsuccessful In Banc review in the Circuit Court, Respondent again

sought to hinder distributions from the Jefferies Estate by filing a “Petition for Writ of

Certiorari to the Orphans’ Court for Prince George’s County” on July 20, 2016. Judge

Snoddy found that “Respondent filed this petition because he felt his claim for litigation

counsel fees and expenses in connection with the Jefferies Estate had been wrongfully

denied, and he was determined to obstruct final distributions from taking place.” The

Circuit Court eventually denied the petition for certiorari on May 18, 2017; however, the

pendency of the petition prevented Ms. Miller from making any distributions of Mr.

Jefferies’s Estate. Importantly, the hearing judge noted that “Respondent’s filing of the

Petition for Writ of Certiorari had the effect of delaying final distributions, to the detriment

of the Respondent’s former client [Mr.] Watson, who would unfortunately pass away

before receiving his distribution.”

       Respondent continued his attempts to block the distributions from Mr. Jefferies’s

Estate by filing two additional pleadings. On May 26, 2017, upon denial of the petition for

certiorari, Respondent filed a Motion for Alteration or Amendment of the Judgment of the

Circuit Court. Thereafter, Respondent sought review in this Court by filing a Petition for

Writ of Certiorari on July 27, 2017. This Court denied his petition on September 22, 2017.
                                             - 18 -
                                 Attorney Trust Account

       Finally, Judge Snoddy found that on several occasions Respondent deposited into

his law firm’s attorney trust account rent money that he had received from either Mr.

Hutchens or Mr. Watson. For example, on or about June 21, 2013, Mr. Hutchens gave

Respondent $900.00 of rent money, which Respondent deposited into the McGill attorney

trust account without notifying Mr. Sasser of the existence of the funds. On May 5, 2014,

Mr. Watson delivered to Respondent $400.00 in rent money, the sum of which was

deposited into the law firm’s attorney trust account. On February 4, 2015, Mr. Hutchens

delivered $1,200.00 of rent money to Respondent. These funds were also deposited into

the McGill attorney trust account. Respondent did not notify Ms. Miller that he had

received two rent payments in the amount of $400.00 and $1,200.00. The hearing judge

found that Respondent “withdrew from the escrow account some of the rent money for his

personal use and benefit.”     A check in the amount of $1,012.69, made payable to

Respondent, was drawn from the McGill attorney trust account on February 13, 2015. The

deposit slip noted that the amount of $1,012.69 was the “balance of ‘[Mr.] Hutchens’s

escrow [and] helps reduce [the] Estate’s debt to me.” To be sure, Respondent testified at

the disciplinary hearing that “he reimbursed himself for funds he had personally advanced

to the estate and was still owed, in February 2015, ‘about three grand.’”

                                      DICUSSION

                                   Standard of Review

       We review a hearing judge’s findings of fact for clear error and his or her

conclusions of law de novo. Attorney Grievance Comm’n v. Blair, 440 Md. 387, 400-01,
                                           - 19 -
102 A.3d 786, 793 (2014). As far as what evidence a hearing judge must rely upon to reach

his or her conclusions, we have said that the hearing judge “may ‘pick and choose’ what

evidence to believe.” Attorney Grievance Comm’n v. Page, 430 Md. 602, 627, 62 A.3d
163, 178 (2013). We reiterate this point in light of Respondent’s numerous exceptions to

findings of facts in which he suggests that the hearing court should have made certain

findings of fact. Accordingly, we will not disturb the hearing judge’s findings of fact unless

they are clearly erroneous. Blair, 440 Md. at 400, 102 A.3d at 793. We overrule

Respondent’s generalized exceptions as to what findings of fact the hearing court failed to

make. Bar Counsel does not except to any of Judge Snoddy’s findings of fact.

                      Respondent’s Exceptions to Findings of Fact

       With respect to the hearing judge’s finding that Respondent’s notice to Mr. Sasser

of the existence of an estate bank account within two months of Mr. Sasser’s appointment

as Special Administrator was not prompt, Respondent filed an exception. Arguably,

whether Respondent’s notice was prompt is a matter of subjective calculation given the

circumstances. See, e.g., Commercial Union Ins. Co. v. Porter Hayden Co., 116 Md. App.
605, 663, 698 A.2d 1167, 1195 (1997) (“[T]imeliness of notice is an elusive concept as it

is variously defined as ‘as soon as practicable,’ ‘within a reasonable time under all the

circumstances,’ ‘not an iron-bound requirement that it be immediate or even prompt,’ and

‘within a reasonable time in light of the facts and circumstances of the case at hand.’”).

Notwithstanding, we overrule Respondent’s exception to the fact that he sent a letter to Mr.

Sasser on or about July 10, 2012 alerting Mr. Sasser as to the caveat litigation but failed,

at that time, to mention the existence of the Estate’s assets. In other words, when
                                            - 20 -
Respondent had an opportunity to promptly notify Mr. Sasser about the Estate bank

account, he delayed doing so by approximately one month.8

                                    Conclusions of Law
                                            &
                       Respondent’s Exceptions to Conclusions of Law

       Bar Counsel does not except to any of the hearing judge’s conclusions of law.

Respondent excepts to all of the conclusions of law. For his part, Judge Snoddy reached

detailed conclusions of law, by clear and convincing evidence, with respect to Mr.

Woolery’s violations of the MLRPC and MARPC based on evidence presented at the

evidentiary hearing.

                            MARPC 19-301.1 Competence (1.1)9

       MARPC 19-301.1 Competence (1.1) provides: “An attorney shall provide

competent representation to a client.       Competent representation requires the legal

knowledge, skill, thoroughness and preparation reasonably necessary for the

representation.”




8
  Respondent also excepts to the hearing court’s finding that he misled the attorney who
represented the tax sale purchaser. Respondent asserts that it was not misleading to indicate
to this attorney that Respondent had paid the taxes. We overrule Respondent’s exception
because Respondent mischaracterizes the hearing judge’s finding. To be clear, Judge
Snoddy found that “at the time the Respondent wrote to [counsel], [Respondent] did not
represent the special administrator nor was he otherwise counsel for the Estate of Freelove
Jefferies.”
9
  Because Respondent’s alleged misconduct occurred both before and after July 1, 2016,
he was charged with violating the MLRPC and the MARPC. To minimize confusion, we
refer to the rules as they are currently codified as MARPC.
                                           - 21 -
       Once Respondent chose to “insert himself into the estate administration process as

counsel for [Mr.] Hutchens, [he] was obligated to do so competently.” Among other acts

violative of Rule 1.1, the hearing judge found that Respondent acted inappropriately. He

       usurped the fiduciary responsibilities assigned to [Mr.] Sasser and failed to
       disclose material information in his possession about estate assets to [Mr.]
       Sasser . . . By withholding information from [Mr.] Sasser, the Respondent
       hampered [Mr.] Sasser’s ability to carry out his fiduciary accounting
       requirements as special administrator . . . Perhaps most egregiously, the
       Respondent misappropriated[10] estate funds when, on multiple occasions, he
       deposited cash rent payments received from [Mr.] Hutchens and [Mr.]
       Watson into his firm’s attorney trust account.

The hearing judge appropriately observed that “[a]lthough he was not officially charged

with the responsibility of administering the Jefferies Estate, the Respondent effectively

chose to take on such a role without authorization through his actions.” Judge Snoddy

concluded that Respondent failed to provide competent representation to each of the three

clients: Mr. Watson, Mr. Hutchens, and Mr. Sasser.

       Respondent excepts to the conclusion that he did not competently represent his three

clients in violation of Rule 1.1. He argues that he did not lose the caveat litigation, that

Mr. Watson received his real estate parcel, and that the Estate’s property was not lost to




10
    See §§ 7-601 to 602 of the Estates and Trusts Article (providing for reasonable
compensation for services of an attorney which “shall be fair and reasonable in the light of
all the circumstances to be considered in fixing the fee of an attorney.”). Respondent’s
actions with respect to the Estate’s funds include depositing money in to Mr. Jefferies’s
savings account, collecting the rent payments when he was not authorized to do so,
withdrawing unauthorized disbursements from his law firm’s attorney trust account,
holding and failing to disclose money held in trust, failing to give a full accounting of the
Estate’s money that he held in trust, and as of the filing of this Opinion, continuing to hold
money that belongs to the Estate.
                                            - 22 -
tax sale. Because we do not measure an attorney’s violation of the Rules of Professional

Conduct based on success, or failure to succeed, we overrule Respondent’s exception.

 MARPC 19-301.2 Scope of Representation and Allocation of Authority Between Client

                                      and Attorney (1.2)

       MARPC 19-301.2 Scope of Representation and Allocation of Authority Between

Client and Attorney (1.2) provides, in pertinent part:

       [A]n attorney shall abide by a client’s decisions concerning the objectives of
       the representation and, when appropriate, shall consult with the client as to
       the means by which they are to be pursued. An attorney may take such action
       on behalf of the client as is impliedly authorized to carry out the
       representation. An attorney shall abide by a client’s decision whether to
       settle a matter.

       The hearing judge found that instead of settling the caveat matter on October 31,

2014 according to the wishes of Mr. Watson, Respondent “torpedoed the deal by raising

an issue involving another client–[Mr.] Hutchens–after the parties seemingly had agreed

to resolve the matter.”     Thus, Respondent violated the Rule pertaining to scope of

representation and allocation of authority between client and lawyer when he failed to abide

by his client’s decision to settle the matter.

       Respondent excepts to the hearing judge’s conclusion of law that he violated Rule

1.2 for the same reasons that he excepts to the conclusion that he violated Rule 1.1. We

overrule Respondent’s exception because Rule 1.2 charges an attorney with the directive

to “abide by a client’s decisions concerning the objectives of the representation[.]”

MARPC 19-301.2; see also Attorney Grievance Comm’n v. Sperling, 432 Md. 471, 493,

69 A.3d 478, 490-91 (2013) (explaining that it was the client’s choice that “was offended


                                             - 23 -
by [the attorney’s] failure to inform her of the dismissal.”). Respondent failed to abide by

Mr. Watson’s directive when Respondent caused the breakdown of settlement negotiations

due to Respondent’s concern for another of his clients, Mr. Hutchens.

                         MARPC 19-301.4 Communication (1.4)

MARPC 19-301.4 Communication (1.4) provides:

       (a) An attorney shall:
       (1) promptly inform the client of any decision or circumstance with respect
       to which the client’s informed consent, as defined in Rule 1.0(f), is required
       by these Rules;
       (2) keep the client reasonably informed about the status of the matter;
       (3) promptly comply with reasonable requests for information; and
       (4) consult with the client about any relevant limitation on the attorney’s
       conduct when the attorney knows that the client expects assistance not
       permitted by the Maryland Attorneys’ Rules of Professional Conduct or
       other law.

       (b) An attorney shall explain a matter to the extent reasonably necessary to permit
       the client to make informed decisions regarding the representation.

       Judge Snoddy found that Respondent “took advantage of what he perceived to be

[Mr.] Hutchens and [Mr.] Watson’s overall lack of sophistication in order to pursue what

evolved into a personal agenda of maximizing his attorney’s fees.” Respondent not only

failed to reasonably explain what actions he was taking throughout the litigation, but he

also failed to “consult with [Mr. Watson and Mr. Hutchens] in any meaningful way about

his strategy.” Because he did not meaningfully engage either Mr. Watson or Mr. Hutchens

in discussions about strategy, much less the goals of representation, neither client was able

to make an informed decision as required by Rule 1.4. Moreover, Respondent concealed

information from his client, Mr. Sasser, that Mr. Sasser would need to carry out his

fiduciary role. Specifically, Respondent failed to inform Mr. Sasser about the tenant in the
                                           - 24 -
Brandywine house, the fact that the tenant was paying rent, and that Respondent had

received rent payments from Mr. Hutchens and Mr. Watson who collected them from the

tenant. The hearing judge concluded that Respondent violated Rule 1.4 with respect to all

three of his clients.

       Respondent excepts to the conclusion that he violated Rule 1.4 on the basis that the

evidence does not support the hearing judge’s conclusion that “Mr. Woolery engaged in

protracted litigation because of ‘a personal agenda of maximizing his attorney’s fees[.]’”

Yet, tellingly, Respondent also admits that “[h]is imaginative and protracted litigation

seeking payment was a serious error in judgment on his part.” Notwithstanding his own

admission, whether Respondent’s personal agenda, or the absence of one, influenced his

representation of Mr. Hutchens or Mr. Watson does not excuse his conduct with respect to

Mr. Sasser. Respondent failed to inform Mr. Sasser of important facts that affected Mr.

Sasser’s compliance with his duties as special administrator of Mr. Jefferies’s Estate. We

overrule Respondent’s exception.

                               MARPC 19-301.5 Fees (1.5)

       MARPC 19-301.5 Fees (1.5) provides, in part:

        (a) An attorney shall not make an agreement for, charge, or collect an
       unreasonable fee or an unreasonable amount for expenses. The factors to be
       considered in determining the reasonableness of a fee include the following:
       (1) the time and labor required, the novelty and difficulty of the questions
       involved, and the skill requisite to perform the legal service properly;
       (2) the likelihood, if apparent to the client, that the acceptance of the
       particular employment will preclude other employment of the attorney;
       (3) the fee customarily charged in the locality for similar legal services;
       (4) the amount involved and the results obtained;
       (5) the time limitations imposed by the client or by the circumstances;
       (6) the nature and length of the professional relationship with the client;
                                          - 25 -
       (7) the experience, reputation, and ability of the attorney or attorneys
       performing the services; and
       (8) whether the fee is fixed or contingent.

       The hearing judge reached the conclusion that Respondent violated Rule 1.5 with

respect to Mr. Watson and Mr. Hutchens when he sought to recover $75,000.00 in fees.

Respondent never sent either client a billing statement throughout the period of

representation. The “Billing Ledger” that was submitted as part of Respondent’s breach of

contract suit against Mr. Watson and Mr. Hutchens had never been provided to either of

them, did not identify which services were provided for whom, and contained entries for a

three-year period, a period which extended beyond Respondent’s representation of Mr.

Watson. Despite representing Mr. Watson for a period of just over a year, from September

2013 through November 2014, “Respondent sought to charge [Mr.] Watson for services

rendered to his other clients ([Mr.] Hutchens and [Mr.] Sasser) both before, during, and

after his representation of [Mr.] Watson and for ‘legal services’ unrelated to his

representation of any of his clients.”11       The hearing judge concluded that when

Respondent’s efforts to collect legal fees either through his Petition for Section 7-603

Litigation Expenses or through a disbursement from the Third and Final Accounting were



11
  The hearing judge explained that Respondent’s intention was to recover fees from Mr.
Watson for legal services unrelated to his representation of any of his clients and that this
was
      borne out in [Respondent’s] threatening letter to [Mr.] Watson of March 4,
      2016, wherein he advised that “in a worst-case scenario we’ve asked the
      Circuit Court to award all of your $43,923.03 ‘net distribution’ to us if we
      are unable to have the Orphans’ Court award some of our Fees against Ms.
      Deidre Jefferies and Ms. Baylor.”

                                           - 26 -
unsuccessful, he pivoted his “efforts to charge and collect unreasonable legal fees from

[Mr.] Hutchens and [Mr.] Watson.”

       Respondent excepts to the conclusion that he violated Rule 1.5, despite conceding

that “his efforts to be paid were unnecessarily aggressive and had the effect of delaying the

ultimate disbursement of the estate funds.” He insists that he did the legal work and

suggests that a sanction of suspension from the practice of law not to exceed 30 days is

appropriate for his “serious error in judgment.” We overrule Respondent’s exception

because an attorney may violate Rule 1.5(a) when he fails to provide his client invoices.

See Attorney Grievance Comm’n v. Rand, 445 Md. 581, 608, 128 A.3d 107, 124 (2015)

(concluding that the attorney violated Rule 1.5 when he failed to provide his client with

invoices for services and noting that client made repeated requests for invoices). Moreover,

it is a plain violation of the Rule for an attorney to collect fees for services he did not render

to that client.

                     MARPC 19-301.7 Conflict of Interest (1.7)

       MARPC 19-301.7 Conflict of Interest (1.7) provides:

       (a) Except as provided in section (b) of this Rule, an attorney shall not
       represent a client if the representation involves a conflict of interest. A
       conflict of interest exists if:
       (1) the representation of one client will be directly adverse to another client;
       or
       (2) there is a significant risk that the representation of one or more clients
       will be materially limited by the attorney’s responsibilities to another client,
       a former client or a third person or by a personal interest of the attorney.
       (b) Notwithstanding the existence of a conflict of interest under section (a)
       of this Rule, an attorney may represent a client if:
       (1) the attorney reasonably believes that the attorney will be able to provide
       competent and diligent representation to each affected client;
       (2) the representation is not prohibited by law;
                                              - 27 -
       (3) the representation does not involve the assertion of a claim by one client
       against another client represented by the attorney in the same litigation or
       other proceeding before a tribunal; and
       (4) each affected client gives informed consent, confirmed in writing.

       Respondent’s dual representation of Mr. Hutchens and Mr. Watson “was fraught

with the potential for a conflict of interest from the outset,” even in spite of the fact that

Mr. Hutchens renounced his right to any claim under the 2008 will and, in fact, desired for

Mr. Watson to receive his bequest. The hearing judge concluded that although there

already was a “significant risk” that Respondent’s representation of Mr. Hutchens could be

“materially limited” by his representation of Mr. Watson, and vice versa, the potential

conflict actually materialized. On October 31, 2014, the day of settlement negotiations

with Ms. Miller, “Respondent acted in a manner directly contrary to the wishes of [Mr.]

Watson by blocking the settlement deal agreed to by all parties[.]”             Additionally,

Respondent’s efforts to prevent the distribution of the Estate “served to prevent [Mr.]

Watson from receiving his distribution before his death.”          These actions exemplify

Respondent’s conflict of interest in his representation of Mr. Watson.

       With respect to Mr. Sasser, the hearing judge keenly noted that “[c]oncomitant with

the rule against conflicts of interest is the duty of loyalty.” As Judge Snoddy explained,

“[a]s attorney for [Mr.] Hutchens, the designated defendant in the caveat case, the

Respondent (and [Mr.] Sasser too for that matter) should have recognized the impropriety

of the Respondent also representing the special administrator in any capacity or, for that

matter, the special administrator having any active involvement in the litigation.”




                                            - 28 -
Respondent also violated Rule 1.7 when he failed to inform Mr. Sasser of the existence of,

and his receipt of, Estate funds.

       Respondent insists that the interests of two of his clients did not conflict with Mr.

Sasser’s interests; thus, he excepts to the hearing judge’s finding and conclusion of law

that he had a conflict of interest with respect to his three clients. Respondent, on the one

hand, contends that “Mr. Hutchens and Mr. Watson wanted the exact same thing . . . Mr.

Sasser’s position was not adverse to that goal.” On the other hand, he deflects any

responsibility for the conflict because “[t]he Circuit Court declined to remove Mr. Woolery

as counsel and thus Mr. Woolery was duty bound to prepare for the jury trial in the caveat

litigation.” Contrary to Respondent’s assertion, the hearing judge found that “[o]utside of

the courtroom prior to the start of the hearing, the Respondent approached [Mr.] Watson

with the idea of presenting a ‘unified front at trial.’” (Emphasis added). Importantly,

MARPC 19-301.7(a)(2) contemplates a conflict of interest when “there is a significant

risk” that the attorney will be handicapped in his representation of one client because of

the attorney’s duties to another client. Respondent sought out the representation of Mr.

Watson without consideration of the potential of a significant risk that representation of

Mr. Hutchens would materially limit his ability to represent Mr. Watson. The hearing

judge found that the potential conflict “manifested itself as an actual conflict.” We see no

error in Judge Snoddy’s conclusion.

                      MARPC 19-301.9 Duties to Former Client (1.9)

       MARPC 19-301.9 Duties to Former Client (1.9) provides, in pertinent part:



                                           - 29 -
       (a) An attorney who has formerly represented a client in a matter shall not
       thereafter represent another person in the same or a substantially related
       matter in which that person’s interests are materially adverse to the interests
       of the former client unless the former client gives informed consent,
       confirmed in writing.

       Nearly eight months after Mr. Sasser had been removed as special administrator

from Mr. Jefferies’s Estate, Respondent filed suit against him as “Personal Representative”

on behalf of Mr. Hutchens. This pleading, filed in the District Court for Prince George’s

County, claimed damages of $9,999.00. Respondent’s suit against Mr. Sasser violated

Rule 1.9 because “Respondent’s personal interests in the District Court action were

materially adverse to the interests of his former client, [Mr.] Sasser.” In violation of the

Rule, the lawsuit was “the same or a substantially related matter” to Respondent’s previous

representation of Mr. Sasser. MARPC 19-301.9. Respondent did not obtain Mr. Sasser’s

consent, confirmed in writing, prior to filing the suit.

       Respondent objects to the finding that the lawsuit filed against Mr. Sasser was a

conflict and objects to the conclusion that he violated Rule 19-301.9 as a result. He asserts

that the suit was filed “strictly as a place holder to put all parties on notice that certain

litigation expenses needed to be reimbursed.” We overrule Respondent’s exceptions

because Rule 1.9 does not carve out any exceptions for suits filed as “place holders.”

Furthermore, we have previously rejected the use of any type of coercive tactic for purposes

of securing damages. See Attorney Grievance Comm’n v. Gisriel, 409 Md. 331, 356-57,




                                            - 30 -
974 A.2d 331, 346 (2009) (“The legal process should never be used as . . . merely a device

to apply pressure to the other parties[.]”).12

                      MARPC 19-301.15 Safekeeping Property (1.15)

       MARPC 19-301.15 Safekeeping Property (1.15) provides, in part:

       (a) An attorney shall hold property of clients or third persons that is in an
       attorney’s possession in connection with a representation separate from the
       attorney’s own property. Funds shall be kept in a separate account
       maintained pursuant to Title 19, Chapter 400 of the Maryland Rules, and
       records shall be created and maintained in accordance with the Rules in that
       Chapter. Other property shall be identified specifically as such and
       appropriately safeguarded, and records of its receipt and distribution shall be
       created and maintained. Complete records of the account funds and of other
       property shall be kept by the attorney and shall be preserved for a period of
       at least five years after the date the record was created.
                                         *      *      *
       (d) Upon receiving funds or other property in which a client or third person
       has an interest, an attorney shall promptly notify the client or third person.
       Except as stated in this Rule or otherwise permitted by law or by agreement
       with the client, an attorney shall deliver promptly to the client or third person
       any funds or other property that the client or third person is entitled to receive
       and, upon request by the client or third person, shall render promptly a full
       accounting regarding such property.

       Respondent violated Rule 1.15 in several ways. Respondent caused the amounts of

$900.00, $400.00, and $1,200.00 to be deposited into his law firm’s attorney trust account,

knowing that those funds represented rental income from the Brandywine property and

were assets of Mr. Jefferies’s Estate. Respondent did not notify the appropriate fiduciary

of his receipt of estate funds. Additionally, he failed to safeguard the funds when he


12
   In Gisriel, the attorney was not charged with a violation of Rule 1.9 but was charged
with violating Rule 3.1 because he sued individuals even though he had no basis for
asserting damages against those individuals and his suit was an attempt “to get everyone’s
‘attention.’” Attorney Grievance Comm’n v. Gisriel, 409 Md. 331, 356, 974 A.2d 331, 345
(2009).
                                             - 31 -
disbursed the funds for purposes of litigation expenses related to the caveat proceeding or

for reimbursement of fees he claimed he had personally advanced to the Estate without

prior approval. See Attorney Grievance Comm’n v. Owrutsky, 322 Md. 334, 344, 587 A.2d
511, 516 (1991); see also Estates and Trust Article, §§ 7-601 to 602. Finally, Respondent

failed to comply with the Rule when he declined to promptly render a full accounting

regarding the funds, upon request by Ms. Miller.

       Respondent excepts to the hearing court’s finding that he misappropriated $900.00

of rent money, and, as a result, that he violated Rule 1.15. At the outset, we note that

Respondent does not dispute the finding of fact that he collected $900.00 of rent money

from Mr. Hutchens and never turned it over to Mr. Sasser. Instead, Respondent reasons

that misappropriation did not occur because the funds he received from Mr. Hutchens or

Mr. Watson were never deposited into his law firm’s operating account. Respondent

deposited the funds into the attorney’s trust account. Additionally, Respondent argues that

he was entitled to reimbursement pursuant to Estates & Trusts Art., § 7-603.13

       We have previously defined misappropriation as “any unauthorized use by an

attorney of a client’s funds entrusted to him or her, whether or not temporary or for personal

gain or benefit.” Attorney Grievance Comm’n v. Jones, 428 Md. 457, 468, 52 A.3d 76, 82

(2012) (quoting Attorney Grievance Comm’n v. Glenn, 341 Md. 448, 484, 671 A.2d 463,



13
  Section 7-603 of the Estates and Trusts Article, Md. Code Ann., provides, “When a
personal representative or person nominated as personal representative defends or
prosecutes a proceeding in good faith and with just cause, he shall be entitled to receive his
necessary expenses and disbursements from the estate regardless of the outcome of the
proceeding.”
                                            - 32 -
481 (1996)). In Jones, the hearing court found that Mr. Jones withdrew from his attorney

trust account more funds for his own benefit than he had earned as fees and that this act

violated Rule 1.15. 428 Md. at 466, 52 A.3d at 81.

      In Owrutsky, we were asked to consider whether an attorney, acting as a personal

representative and trustee in separate estate cases, violated the Rules of Professional

Conduct when the attorney took estate funds without the approval of the Orphans’ Court

and without accounting for the funds, even though those same funds were later approved

by the Orphans’ Court. 322 Md. at 344, 587 A.2d at 516. We opined that:

      [Estate] funds . . . are those of the estate, and not those of the attorney. The
      attorney has no right to those funds, either as a commission or as an
      attorney’s fee, unless and until and approval pursuant to § 7-601 or § 7-602
      of the Estates and Trusts Article, Maryland Code (1974, 1990 Cum. Supp.)
      has been obtained from the Orphans’ Court.

Id. The obvious difference between Owrutsky and the present case–that Respondent was

neither a personal representative nor a trustee in Mr. Jefferies’s estate–is of no

consequence. We heed the observation made in Owrutsky as well as the definition of

misappropriation described in Jones and conclude that an attorney misappropriates funds

when he collects and retains funds that he is not authorized to collect or retain and then,

without authorization, disburses those funds to himself for reimbursement purposes.

      Here, Respondent, by his own admission, explained that he reimbursed himself for

“monies I advanced to the Estate out of my own personal pocket because the circumstances

left us with little choice.” At no point did Respondent have the authority to collect, or

disburse, the Estate’s assets. In the absence of a personal representative, the special

administrator is charged with “any unperformed duties required of a personal
                                           - 33 -
representative . . . [and] shall collect, manage, and preserve property of the estate[.]” See

Md. Rule 6-454 (emphasis added); see also Md. Code, Estates & Trusts Art., § 6-401 (“(a)

Upon the filing of a petition . . . a special administrator may be appointed by the court

whenever it is necessary to protect property prior to the appointment and qualification of a

personal representative[.]”). Critically, Respondent collected the $900.00 of rent from Mr.

Hutchens on June 21, 2012, one week after Mr. Sasser was appointed special administrator

on June 14, 2012. We overrule Respondent’s exceptions.

            MARPC 19-301.16 Declining or Terminating Representation (1.16)

        MARPC 19-301.16 Declining or Terminating Representation (1.16) provides, in

part:

        (a) Except as stated in section (c) of this Rule, an attorney shall not represent
        a client or, where representation has commenced, shall withdraw from the
        representation of a client if:
        (1) the representation will result in violation of the Maryland Attorneys’
        Rules of Professional Conduct or other law;
        (2) the attorney’s physical or mental condition materially impairs the
        attorney’s ability to represent the client; or
        (3) the attorney is discharged.
                                         *       *     *
        (d) Upon termination of representation, an attorney shall take steps to the
        extent reasonably practicable to protect a client’s interests, such as giving
        reasonable notice to the client, allowing time for employment of another
        attorney, surrendering papers and property to which the client is entitled and
        refunding any advance payment of fee or expense that has not been earned
        or incurred. The attorney may retain papers relating to the client to the extent
        permitted by other law.

        Respondent violated Rule 1.16 when he purported to continue his representation of

Mr. Watson and Mr. Hutchens despite the clients’ termination of representation. After Mr.

Hutchens terminated representation, Respondent filed pleadings in the Circuit Court and


                                             - 34 -
Orphans’ Court without Mr. Hutchens’s authorization. Additionally, Respondent filed a

line with the Circuit Court wherein he represented that he was Mr. Watson’s counsel,

despite Mr. Watson terminating representation nearly one month before that filing.

      Respondent excepts to the conclusion that he violated Rule 1.16. He asserts that he

requested to withdraw from the cases “at the earliest opportunity” after Mr. Hutchens and

Mr. Watson requested termination of representation.         Testimonial and documentary

evidence indicates that Respondent’s representation of Mr. Watson was terminated in

November 2014 and representation of Mr. Hutchens was terminated in January 2015.

Respondent, however, did not file a motion to withdraw. An attorney’s failure to withdraw

“in a timely fashion” violates Rule 1.16. Attorney Grievance Comm’n v. Steinberg, 395
Md. 337, 365, 910 A.2d 429, 445 (2006). We, therefore, overrule Respondent’s exception.

              MARPC 19-303.1 Meritorious Claims and Contentions (3.1)

      MARPC 19-303.1 Meritorious Claims and Contentions (3.1) provides:

      An attorney shall not bring or defend a proceeding, or assert or controvert an
      issue therein, unless there is a basis for doing so that is not frivolous, which
      includes, for example, a good faith argument for an extension, modification
      or reversal of existing law. An attorney may nevertheless so defend the
      proceeding as to require that every element of the moving party’s case be
      established.

The hearing judge concluded

      Respondent violated this rule through his persistent course of filing motions
      to remove Nancy Miller as special administrator and trustee, exceptions to
      her accounts and notices of appeal, all with the purpose of delaying the
      distribution of the Jefferies Estate because the Respondent felt his claim of
      attorney’s fees and expenses as so-called “Litigation Counsel” had not been
      properly considered in negotiating a resolution.



                                           - 35 -
Respondent’s non-meritorious filings continued even after his clients’ interest in the matter

were non-viable. The hearing judge determined that Respondent filed seven additional

frivolous pleadings after the Circuit Court dismissed the “caveat as moot by its Order dated

February 18, 2015.”14 Judge Snoddy stopped short of declaring Respondent’s breach of

contract action in the Circuit Court against his former clients, Mr. Watson and Mr.

Hutchens, per se frivolous, but nevertheless concluded that Respondent’s “use [of] that

civil action as a vehicle to have the Circuit Court ‘assume full jurisdiction’ over the

Jefferies Estate was a non-meritorious claim or contention within the context of that case.”

       Respondent filed two pleadings after July 1, 2016, when the MLRPC were changed

to MARPC. Judge Snoddy reviewed both of those pleadings and concluded that the

petition for certiorari in the Circuit Court was “a wholly frivolous filing” containing

arguments that were “smokescreens used as a mechanism to harass the Orphans’ Court

because of the Respondent’s personal dissatisfaction with that Court’s decisions in the


14
   Specifically, the hearing judge found that Respondent frivolously filed the following
pleadings:
       (1) Mr. Hutchens’s Petition for Reconsideration of the March 10, 2015,
       Order, filed April 9, 2015, more than two months after [Mr.] Hutchens fired
       him;
       (2) Exceptions to “Account” By Litigation Counsel, filed March 3, 2016;
       (3) Litigation Counsel’s Amended Exception to the “Final Account,” filed
       March 10, 2016;
       (4) Exception of Ronald Hutchens to the “Final Account,” filed March 24,
       2016;
       (5) Notice of Appeal to Circuit Court by Mr. Ronald Hutchens, filed March
       24, 2016;
       (6) Notice of Appeal to Circuit Court by McGill & Woolery, filed March 24,
       2016; and
       (7) Notice of Appeal to Circuit Court, filed April 28, 2016.

                                           - 36 -
Jefferies Estate.” For the same reasons, Judge Snoddy concluded that the petition for

certiorari filed in this Court was also an abuse of judicial process in violation of Rule 3.1.

       Respondent partially excepts to the conclusion that he violated Rule 3.1 for the same

reason he objected to a violation of Rule 1.5. Respondent asserts that he “performed

extensive legal services for his clients.” Providing extensive legal services, however, does

not justify pursuing legal action “in an effort to extract legal fees by any means.” Attorney

Grievance Comm’n v. Powers, 454 Md. 79, 105, 164 A.3d 138, 153 (2017) (holding that

Respondent violated Rule 3.1 when he sued his former client and third party in a court that

lacked jurisdiction “merely in an effort to extract legal fees by any means.”). We overrule

Respondent’s exception.

                   MARPC 19303.3 Candor Toward the Tribunal (3.3)

       MARPC 19-303.3 Candor Toward the Tribunal (3.3) provides in pertinent part, “(a)

An attorney shall not knowingly: (1) make a false statement of fact or law to a tribunal or

fail to correct a false statement of material fact or law previously made to the tribunal by

the attorney[.]”

       Prompted by his “personal animus against [Ms.] Miller following the October 31,

2014, settlement hearing and by [Mr.] Watson’s recent termination of his representation[,]”

Respondent falsely asserted in a motion to remove Ms. Miller as trustee, which he

supported with an affidavit signed by Mr. Hutchens, that Ms. Miller had undertaken

representation of Mr. Watson.15 In contrast, Ms. Miller testified that she never represented


15
  Respondent’s motion to remove Ms. Miller as trustee stated, in pertinent part, “Movant
[Mr. Hutchens] came to learn from Mr. Watson after the October 31st proceedings that Mr.
                                            - 37 -
Mr. Watson and that he never signed a retainer agreement with her. Furthermore, she

testified that Mr. Watson did not give her $1.00 in exchange for her representation, nor did

he make a call from her office to Mr. Hutchens in front of her. The hearing judge found

that Respondent “knew he had no basis in fact to believe [that Ms. Miller had represented

Mr. Watson]” when Respondent raised the issue with the court. On this matter, Judge

Snoddy was free to credit Ms. Miller’s testimony as to whether she represented Mr.

Watson. Additionally, Respondent violated Rule 3.3 when he claimed damages on behalf

of Mr. Hutchens in his suit against Mr. Sasser filed in the District Court.16 As Mr. Hutchens

had no claim to those amounts, “Respondent was seeking to recover those payments solely

for the benefit of himself and/or his law firm.”

       Respondent excepts to the conclusion that he violated this Rule because he asserts

that Bar Counsel did not prove that he knew the affidavit supplied to him by Mr. Hutchens

was false. In arguing this exception, Respondent offers an explanation that is, itself,

contradictory: “It was not an affidavit supplied by Mr. Hutchens -- it was not Mr.

Woolery’s affidavit.” We overrule Respondent’s exception because there was clear and




Watson was receiving advice from Ms. Miller independently from that of Mr. Woolery as
Mr. Watson’s counsel of record herein - Mr. Hutchens’ affidavit attached hereto speaks for
itself.” Mr. Hutchens’s affidavit, attached to the motion, stated, “In William’s calls, he
once told me he was at Ms. Miller’s office, and he informed me that he was firing Mr.
Woolery and hired Ms. Miller ‘with one dollar’ (he told me he fired Mr. Woolery after he
hired Ms. Miller and he ‘knew her a long time’ from something in his family[.])”
16
  Among other expenses Respondent sought on behalf of Mr. Hutchens in the District
Court filing were “‘post-death Realty Taxes advanced’ of approximately $3,500.00 and an
advanced expert witness payment of $1,000.00).”

                                           - 38 -
convincing evidence before Judge Snoddy that Respondent had no basis to believe that Ms.

Miller represented Mr. Watson when he asserted those facts in the motion to remove Ms.

Miller as Trustee. Respondent also excepts on the basis that the expenses he sought to

recover from the suit filed against Mr. Sasser “were real – they were actually incurred.” In

overruling this exception, we reiterate our conclusion with respect to Respondent’s

violations of Rule 1.5 regarding fees. Respondent at no point provided his client a billing

invoice for legal services.

             MARPC 19-307.3 Direct Contact with Prospective Clients (7.3)

       MARPC 19-307.3 Direct Contact with Prospective Clients (7.3) provides in part:

       (a) An attorney shall not by in-person, live telephone or real-time electronic
       contact solicit professional employment from a prospective client when a
       significant motive for the attorney’s doing so is the attorney’s pecuniary
       gain, unless the person contacted:
       (1) is an attorney; or
       (2) has a family, close personal, or prior professional relationship with the
       attorney.

       Respondent solicited Mr. Watson as a prospective client in June 2013 just before

the start of a hearing in the Orphans’ Court. At that time, Respondent offered Mr. Watson

a retainer agreement to sign, which Mr. Watson later signed. Respondent formalized the

attorney-client relationship when he signed the agreement on September 9, 2013. Although

he indicated to Mr. Watson that his intention was to present a “unified front,” the

Respondent was primarily motivated by a pecuniary gain in violation of Rule 7.3.

Representing Mr. Watson, who was a legatee under the wills, secured Respondent another

client, and thus an opportunity to attempt to recover fees for his services in the Estate

matter. The hearing judge observed that Respondent’s motive “was borne out in the
                                           - 39 -
Respondent’s attempt to take all of Watson’s contemplated disbursement, which totaled

over $43,000.00, through the breach of contract lawsuit.”

       Respondent excepts to the conclusion that he violated Rule 7.3 on the basis that an

attorney does not violate the Rule when the prospective client has “a family, close personal,

or prior professional relationship with the lawyer.” Respondent suggests that Mr. Watson

qualifies as a “person with a prior professional relationship” because Mr. Watson assisted

Respondent and Mr. Hutchens in preparing the caveat case. In previous cases where an

attorney is alleged to have violated Rule 7.3, we have acknowledged the distinction

between an attorney’s efforts to actively seek out clients as opposed to “a situation in which

there was no expectation or obligation of representation at the outset.” Attorney Grievance

Comm’n v. Merkle, 440 Md. 609, 632, 103 A.3d 679, 693 (2014) (distinguishing cases

where an attorney solicits clients approaching them after they have just left the courtroom

from the case at hand where, inter alia, the attorney initially refused to represent the

prospective client and the attorney, at no time, unduly influenced the client to retain him

for legal representation).    That Respondent in the case at bar may have formed a

relationship—that of attorney and witness—in the context of preparing for litigation does

not mitigate Respondent’s other disingenuous actions in his attempt to represent Mr.

Watson. Respondent approached Mr. Watson in the courthouse, had with him a prepared

retainer agreement, and stated that he desired to present a “unified front at trial.” Yet, when

Respondent was unsuccessful at recovering his attorney’s fees through various litigation

and appellate mechanisms, he attempted to take Mr. Watson’s contemplated disbursement

as compensation.
                                            - 40 -
                            MARPC 19-308.4 Misconduct (8.4)

       MARPC 19-308.4 Misconduct (8.4) provides in relevant part:

       It is professional misconduct for an attorney to:
       (a) violate or attempt to violate the Maryland Attorneys’ Rules of
       Professional Conduct, knowingly assist or induce another to do so, or do so
       through the acts of another;
                                    *       *     *
       (c) engage in conduct involving dishonesty, fraud, deceit or
       misrepresentation;
       (d) engage in conduct that is prejudicial to the administration of justice[.]

       Respondent violated Rule 8.4(c) when he violated Rule 3.3(a) by making false

statements to a tribunal. Moreover, the entirety of Respondent’s conduct was prejudicial

to the administration of justice in violation of Rule 8.4(d). Judge Snoddy observed that

Respondent “pursu[ed] a personal agenda motivated by his own financial interest . . .

intentionally derailed the parties October 31, 2014 settlement agreement . . . and continued

to delay the distribution of the estate for over one year.” The Respondent’s actions toward

Mr. Watson and Mr. Hutchens post-representation, i.e. “falsely claiming that they owed

him $75,000.00 in legal fees . . . and threaten[ing] to take [Mr.] Watson’s entire distribution

if he did not comply” brought the legal profession into disrepute. Finally, Respondent

violated Rule 8.4(a) when he violated other Rules of Professional Conduct.

       Respondent excepts to the conclusion that he violated Rule 8.4 and adopts the same

explanation he provided for his exception to Rule 3.3(a). As we overruled his exception to

Rule 3.3, we likewise overrule his generalized exception to Rule 8.4.




                                            - 41 -
                                       SANCTION

       We turn now to the appropriate sanction for Respondent’s violations of the MARPC.

As mentioned, Respondent recommends that we sanction him with a thirty-day suspension.

Bar Counsel, on the other hand, recommends a sanction of disbarment. The sanction we

impose is intended to “protect the public and public’s confidence in the legal profession.”

Attorney Grievance Comm’n v. Moore, 451 Md. 55, 88, 152 A.3d 639, 658 (2017).

Sanctions protect the public when those sanctions are “commensurate with the nature and

gravity of the violations and the intent with which they were committed.” Attorney

Grievance Comm’n v. Powers, 454 Md. 79, 107, 164 A.3d 138, 154 (2017). When deciding

the proper sanction for an errant attorney’s conduct, “. . . we do not simply tote up the

number of possible violations and aggravating factors to arrive at an appropriate sanction.”

Attorney Grievance Comm’n v. Ndi, 459 Md. 42, 65, 184 A.3d 25, 38 (2018).

                                   Aggravating Factors

       We have oft cited Standard 9.22 of the American Bar Association Standards for

Imposing Lawyers Sanctions to guide our consideration of aggravating factors, which

include:

       (a) prior disciplinary offenses;
       (b) dishonest or selfish motive;
       (c) a pattern of misconduct;
       (d) multiple offenses;
       (e) bad faith obstruction of the disciplinary proceeding by intentionally
       failing to comply with rules or orders of the disciplinary agency;
       (f) submission of false evidence, false statements, or other deceptive practices
       during the disciplinary process;
       (g) refusal to acknowledge wrongful nature of conduct;
       (h) vulnerability of the victim;
       (i) substantial experience in the practice of law;
                                           - 42 -
       (j) indifference to making restitution; and
       (k) illegal conduct, including that involving the use of controlled substances.

Attorney Grievance Comm’n v. Woolery, 456 Md. 483, 500, n. 10, 175 A.3d 129, 139, n.

10 (2017) (citing American Bar Ass’n, ABA 2017 Compendium of Professional

Responsibility Rules and Standards (2017), § 9.22).

       Several aggravating factors are implicated in this case.          This Court issued

Respondent a reprimand on December 15, 2017. Id. at 502, 175 A.3d at 140. Additionally,

Petitioner requests that we take judicial notice of a reprimand that the Attorney Grievance

Commission issued against Respondent in a letter dated June 29, 2018. The bases for the

reprimand include Respondent’s failure to file fiduciary tax returns for a fifteen-year period

on behalf of an estate for which he had been appointed special administrator and his deposit

of the estate’s funds in his law firm’s attorney trust account. Additionally, Respondent

failed to properly create and maintain client matter records in accordance with the

Maryland Rules governing attorney trust accounts.17

       With respect to aggravating factor (c), a pattern of misconduct, we have concluded

that Respondent’s conduct reflected a pattern of obstructive attempts to prevent the

disbursement of estate funds so that he could secure reimbursement for his legal fees. We

have also concluded that Respondent’s conduct was primarily spurred by a pecuniary,

selfish motive, another aggravating factor. Respondent has refused to acknowledge the



17
   Specifically, the Attorney Grievance Commission reprimanded Mr. Woolery for
violations of Rule 1.1 (Competence), Rule 1.3 (Diligence), and Rule 1.15(a) of the
MLRPC, in effect prior to July 1, 2016 and Rule 19-301.15(a), which took effect July 1,
2016.
                                            - 43 -
wrongful nature of his actions and testified at the disciplinary hearing that had he not

missed the six-month time bar for filing a claim against Mr. Watson’s Estate, he would

have pursued his claim against his former client. Finally, Mr. Woolery had been a member

of the Maryland Bar for more than 25 years at the time of his misconduct.

       The hearing judge found no mitigating factors.

       We have had numerous occasions to pass upon an appropriate sanction for an

attorney who violated the Rules of Professional Conduct related to the mishandling of an

estate. See e.g., Attorney Grievance Comm’n v. Kendrick, 403 Md. 489, 489, 943 A.2d
1173, 1173 (2008) (indefinite suspension); Attorney Grievance Comm’n v. Sullivan, 369
Md. 650, 650, 801 A.2d 1077, 1077 (2002) (disbarment); Attorney Grievance Comm’n v.

Owrutsky, 322 Md. 334, 334, 587 A.2d 511, 511 (1991) (three-year suspension). The

common characteristic in these cases, however, is that the attorney was serving in the

capacity of a personal representative when the misconduct occurred. In the case at bar, Mr.

Jefferies’s Estate suffered several appointments, but a personal representative was not one

of them, other than for a few brief moments when Mr. Sasser was appointed pro forma.

For these reasons, we are not solely guided by the attorney discipline cases in which the

attorney engaged in misconduct while serving as a personal representative.

       In a case where the attorney sued his former client, without consent, we were

troubled by the violation of Rule 1.9 as it reflected poorly on the attorney’s integrity. See

Attorney Grievance Comm’n v. Powers. 454 Md. 79, 112, 164 A.3d 138, 157 (2017)

(“Respondent’s violations, particularly of Rules 1.6 and 1.9, seriously undermine his

integrity as a member of this Bar.”). In that case, we indefinitely suspended the attorney.
                                           - 44 -
Id. We are similarly troubled here by Mr. Woolery’s suit against Mr. Sasser in the District

Court. Mr. Woolery did not secure Mr. Sasser’s consent prior to filing the suit. Moreover,

Mr. Woolery’s allegations in the suit spurred another violation of the MARPC, specifically

Rule 3.3(a), because he falsely asserted that Mr. Hutchens was seeking to recover damages

that were, in fact, only for the benefit of either Respondent or his law firm.

       Mr. Woolery’s statement in the District Court filing, along with his false allegation

involving Ms. Miller’s alleged representation of Mr. Watson, as stated in the petitions to

remove Ms. Miller as special administrator, represent repeated acts of misrepresentation to

a tribunal. We disbarred an attorney who repeatedly demonstrated a lack of candor and

truthfulness and observed that “[c]andor and truthfulness are two of the most important

moral character traits of a lawyer.” Attorney Grievance Comm’n v. Myers, 333 Md. 440,

449, 635 A.2d 1315, 1319 (1994) (attorney had previously been suspended for three years

for fabricating a document in order to mislead the Attorney Grievance Commission then

later, after reinstatement, lied under oath to a District Court judge about his driving record).

Of course, Mr. Woolery’s violation of Rule 3.3(a) also resulted in a violation of Rule 8.4(c).

       Bar Counsel’s suggestion that we disbar Mr. Woolery stems from the commonalties

of Respondent’s misconduct and that of the attorney in Attorney Grievance Comm’n v.

Framm. 449 Md. 620, 144 A.3d 827 (2016). At the outset, we note that both the attorney

in Framm and Mr. Woolery violated the Rule intended to ward against conflict of interests

between clients. Id. at 629, 144 A.3d at 833. In Framm, the attorney noted exceptions to

the conclusion that she violated Rule 1.7 on the basis that her clients’ “interests in that

matter were at all times aligned.” 449 Md. at 655, 144 A.3d at 848. Mr. Woolery echoed
                                             - 45 -
this same reasoning in his exceptions. In the Framm case, this Court also concluded that

the attorney failed to adequately communicate with her client, failed to represent her client

competently and diligently, and charged and collected unreasonable fees. Id. at 645-54,

144 A.3d at 842-47. One major distinction between the misconduct underlying the

disbarment in Framm and the case at bar is that in Framm the attorney disingenuously used

her client’s diminished capacity when it worked to her advantage to do so. Id. at 658, 144

A.3d at 850. Concluding that this conduct violated Rule 3.3(a)(1), we explained that

       Respondent’s misrepresentations were made intentionally, given that
       Respondent had personal knowledge of the extent of Mr. Wilson’s
       diminished capacity and took a position in the fee case that was directly
       contrary to the position she advanced before the court in the divorce and
       guardianship cases. Respondent cherry-picked the information that benefited
       her and bolstered her position that she was entitled to her fees, to the
       exclusion of all previous arguments she had made to the contrary. She did so
       knowing that her adversary was a former client with diminished capacity who
       was representing himself in that litigation.

Id. at 658-59, 144 A.3d at 850.

       Generally, we have endeavored to distinguish the culpability of those attorneys

whose actions reflect “deliberation and calculation, fully cognizant of the situation” from

those “who, though doing the same act, do[] so unintentionally, negligently or without full

appreciation of the consequences.” Attorney Grievance Comm’n v. Calhoun, 391 Md. 532,

572, 894 A.2d 518, 542 (2006) (quoting Attorney Grievance Comm’n v. Hayes, 367 Md.
504, 517, 789 A.2d 119, 127 (2002)). This distinction is particularly important given that

disbarment is the usual sanction for intentional misappropriation of funds. See Attorney

Grievance Comm’n v. Sperling, 380 Md. 180, 192, 844 A.2d 397, 404 (2004). Critically,

“[w]here there is no finding of intentional misappropriation [] and where the misconduct
                                           - 46 -
did not result in financial loss to any of the respondent’s clients, an indefinite suspension

ordinarily is the appropriate sanction.” Id. We explained that “a finding with respect to

the intent with which a violation was committed is relevant to the appropriate sanction and

consistent with the purpose of a disciplinary proceeding.” Id.

       Here, Judge Snoddy found that “Respondent intentionally withheld from [Ms.]

Miller: the $900.00 in rent money he received from [Mr.] Hutchens in June 2013; the

$400.00 in rent money he received from [Mr.] Watson on May 5, 2014; and the rent and

expense receipts he obtained from [Mr.] Watson.” This finding of intentionality was based

on Mr. Woolery’s continued avoidance of Ms. Miller’s desperate and repeated requests for

an accounting of the rent money collected. Mr. Woolery responded to Ms. Miller’s

requests by explaining that he used Estate funds for litigation purposes, but he did not

supply her with an accounting. Upon Ms. Miller’s next request, Mr. Woolery responded

that “these matters have been fully documented in the discovery provided to folks

previously, and of course a formal ‘Accounting’ will be done for the Orphans’ Court by

the Personal Representative.” We also inquire whether Mr. Woolery’s actions caused

financial loss to any of his clients. See id. In this case, Mr. Woolery’s relentless pursuit

of getting reimbursed for the funds he claims he advanced on behalf of the Estate as well

as legal fees, which he concedes was “unnecessarily aggressive,” prevented Mr. Watson

from receiving his rightful distribution prior to his death. Finally, the uncontroverted fact

remains that Mr. Woolery has failed to remit to the Estate several rent payments he received

from either Mr. Hutchens or Mr. Watson.



                                           - 47 -
       We also consider that Respondent has previously been disciplined by this Court.

Attorney Grievance Comm’n v. Woolery, 456 Md. 483, 175 A.3d 129 (2017). In that

disciplinary matter, the hearing judge at the Circuit Court observed that Respondent

“displayed a contemptuous attitude” toward one of the parties, which resulted in Mr.

Woolery’s failure to carry out “what he was obligated to do for the estate.” Id. at 499, 174

A.3d at 139.     Here, the hearing judge observed a similar characteristic underlying

Respondent’s actions in the present matter. Respondent’s false assertions in his pleadings

before the Orphans’ Court, according to Judge Snoddy, “were motivated by his personal

animus against [Ms.] Miller following the October 31, 2014, settlement hearing and by

[Mr.] Watson’s recent termination of his representation.”         Moreover, Respondent’s

conduct in the case at bar overlapped in time with his conduct in the case that was

previously before us in the 2017 Term. Finally, in the time between his reprimand by this

Court and the issuance of the present Opinion, Mr. Woolery received a letter of reprimand

from the Attorney Grievance Commission.

       Finally, we do not overlook Mr. Woolery’s misrepresentations towards a tribunal,

in violation of Rules 3.3(a) and 8.4(c), as well as the misrepresentations he made in his

attempt to secure legal fees from his former clients. See Attorney Grievance Comm’n v.

Steinberg, 395 Md. 337, 337, 342-46 910 A.2d 429, 429, 432-34 (2006) (disbarring an

attorney who made numerous misrepresentations to the court, his clients as well as

opposing counsel); see also Attorney Grievance Comm’n v. Mixter, 441 Md. 416, 416, 523-

24, 109 A.3d 1, 1, 66 (2015) (disbarring an attorney whose practice of law consisted of a

pattern of misrepresentations to the courts, parties and witnesses).
                                           - 48 -
       Where the facts, as in the case at bar, are uncontroverted that an attorney

intentionally withheld and disbursed to himself funds, which belong to an Estate, and did

so without authorization, the attorney has misappropriated funds. That the attorney did so

without prior court approval and without an attorney-client relationship between himself

and the Estate further aggravates the misappropriation. We agree with Bar Counsel that

among the most egregious of the violations are Mr. Woolery’s failure to notify the court-

appointed fiduciaries that he was in possession of Estate funds and then his

misappropriation of those funds. As we understand Judge Snoddy’s factual findings, Mr.

Woolery has yet to reimburse Mr. Jefferies’s Estate for the funds he retained. For that

reason, and the others explained herein, we hold that disbarment is the appropriate sanction

in the present case.



                                             IT IS SO ORDERED; RESPONDENT
                                             SHALL PAY ALL COSTS AS TAXED BY
                                             THE CLERK OF THIS COURT,
                                             INCLUDING    COSTS    OF   ALL
                                             TRANSCRIPTS    PURSUANT      TO
                                             MARYLAND RULE 19-709(b), FOR
                                             WHICH SUM JUDGMENT IS ENTERED
                                             IN FAVOR OF THE ATTORNEY
                                             GRIEVANCE COMMISSION AGAINST
                                             BENJAMIN JEREMY WOOLERY.




                                           - 49 -